Case: 16-16800    Date Filed: 07/07/2017   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16800
                            Non-Argument Calendar
                          ________________________

                 D.C. Docket No. 8:16−cr−00243−SDM−AEP−2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus


JOSE MARIO TORRES QUINONEZ                                   Defendant-Appellant.
                   ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 7, 2017)

Before TJOFLAT, MARCUS and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Victor D. Martinez, appointed counsel for Jose Mario Torres Quinonez in

this direct criminal appeal, has moved to withdraw from further representation of
              Case: 16-16800     Date Filed: 07/07/2017   Page: 2 of 2


the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Quinonez’s convictions and sentences are

AFFIRMED.




                                         2